Citation Nr: 1438451	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001 and from October 2005 to February 2007 with additional periods of service in the Virginia Army National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs Regional Office (RO). 

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.

This appeal was previously before the Board and remanded in March 2011 for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes her low back disorder to active military service.  Specifically, she testified that she injured her back when a weapon fell from a wall locker on to her shoulder and back.  See November 2010 hearing transcript, pp. 3-4.  She also testified that her duties as a unit supply specialist required her to carry heavy weapons, which resulted in wear and tear on her back.  Id., p. 5.  

The service treatment records reveal a January 2001 complaint of low back pain reportedly for the past four months, which would correspond to the Veteran's 2003 report of "back pain from basic training."  Service treatment records also show that in September 2006, during the Veteran's second period of active duty, a weapon fell from a wall locker, striking her on the right shoulder.  The September 2006 incident report is silent with respect to the Veteran's back.  

In any event, after the 2003 report, there is no documentation of back complaints for 4 years, when in 2007, the Veteran reported to a VA examiner she had back pain that began in 2006.  At the time, she denied a specific trauma and also remarked it is usually not present, but will occur as a flare-up at the end of the day after she has been working all day.  She reported it was relieved by over the counter medications and lasts only 1 hour.  X-rays revealed dextroscoliosis, but were otherwise unremarkable.  The diagnosis entered was "dextroscoliosis-mild."  

Subsequent VA treatment records reflect back pain, lumbar muscle spasm, and decreased range of motion, and in a December 2010 letter, a VA physician wrote that it was at least as likely as not that the Veteran's back pain was related to the back pain the Veteran had during service.  On the other hand, a VA examiner in June 2011, expressed the opinion that the Veteran's chronic back pain was not related to service.  

Pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, neither the December 2010 letter nor the opinion expressed in the June 2011 examination report is satisfactory.  In addition, neither addresses the dextroscoliosis diagnosis and what role that may play in the Veteran's complaints, or whether it may be considered related to an in-service injury or complaint.  

In view of the foregoing, the Board concludes that the Veteran should be afforded an additional VA examination to determine the etiology of any diagnosed low back disorder.

Additionally, any subsequent relevant VA and non-VA medical reports should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her low back condition that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed her in-service and post-service low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA examination by an individual with the appropriate expertise to determine the current nature, extent and etiology of any currently diagnosed low back condition.  The claims file should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

For any diagnosed low back disability, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it had its onset during service.  In rendering the requested opinion, the reviewer should specifically consider and address the documented complaints of low back pain in 2001, and of back pain, muscle spasm, and decreased range of motion noted in the VA treatment records; the incident during which a weapon fell from a wall locker and struck the Veteran; the Veteran's diagnosis of dextroscoliosis in 2007, and the December 2010 positive nexus opinion. 

If the Veteran has no diagnosis apart from pain, that should be indicated as well.  

A complete rationale should be provided for all opinions expressed.  If the physician determines that a medically-sound conclusion cannot be reached, it is requested that an explanation as to why such a conclusion is not possible be included. 

4.  After completing the requested actions, the RO should readjudicate the claim for service connection for a low back disorder.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



